Citation Nr: 0024837	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  97-32 718A	)	DATE
	)
	)


THE ISSUE

Whether the Board of Veterans' Appeals (Board) committed 
clear and unmistakable error (CUE) in a May 28, 1971 decision 
to deny an appeal for service connection for a 
neuropsychiatric disorder.


REPRESENTATION

Moving Party Represented by:  Robert E. Kelly, Attorney


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a motion by the veteran seeking a 
reversal of the Board's May 28, 1971 decision on the grounds 
of CUE.


FINDING OF FACT

The moving party has not clearly and specifically alleged an 
error of fact or of interpretation or application of statute 
or regulation in the May 28, 1971 Board decision to deny an 
appeal for entitlement to service connection for a 
neuropsychiatric disorder. 


CONCLUSION OF LAW

The motion for revision or reversal of a May 28, 1971 
decision to deny an appeal for entitlement to service 
connection for a neuropsychiatric disorder is without legal 
merit.  38 U.S.C.A. §§ 7104, 7111 (West 1991 & Supp. 1999); 
38 C.F.R. 
§§ 20.1403(a), 20.1404(b) (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Law and Regulations

Under 38 U.S.C.A. § 7111, the Board has, for the first time, 
been granted the authority to revise a prior decision of the 
Board on the grounds of CUE.  A claim requesting review under 
the new statute may be filed at any time after the underlying 
decision is made.  Pursuant to a recently issued opinion of 
the VA General Counsel, VAOPGCPREC 1-98, the Board's new 
authority applies to any claim pending on or filed after the 
date of enactment of the statute, November 21, 1997.  See 
38 C.F.R. § 20.1400 (1999). 

The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a).  

The evidence to be reviewed for clear and unmistakable error 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.  For a Board 
decision issued on or after July 21, 1992, the record to be 
reviewed includes relevant documents possessed by VA not 
later than 90 days before such record was transferred to the 
Board for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.  38 C.F.R. § 20.1403(b).  To warrant revision of a 
Board decision on the grounds of CUE, there must have been an 
error in the Board's adjudication of the appeal which, had it 
not been made, would have manifestly changed the outcome when 
it was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c) (1999).  
Examples of situations that are not CUE are: (1) Changed 
diagnosis.  A new medical diagnosis that "corrects" an 
earlier diagnosis considered in a Board decision.  (2) Duty 
to assist.  The Secretary's failure to fulfill the duty to 
assist.  
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d) 
(1999).  CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(e) (1999).

In other cases prior to promulgation of this regulation, the 
United States Court of Appeals for Veterans Claims (Court) 
has defined CUE as an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991).  The Court has also held that a finding 
that there was such error "must be based on the record and 
the law that existed at the time of the prior . . . 
decision."  Russell v. Derwinski, 
3 Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  Porter v. Brown, 5 Vet. App. 
233, 235-36 (1993).  

The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  Moreover, the error must be one which would 
have manifestly changed the outcome at the time that it was 
made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  
"It is a kind of error, of fact or of law, that when called 
to the attention of later reviewers, compels the conclusion, 
to which reasonable minds cannot differ, that the results 
would have been manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

II.  Legal Analysis

The moving party contends generally that the Board decision 
of May 28, 1971, which denied service connection for a 
neuropsychiatric disorder, is clearly and unmistakably 
erroneous, and that, but for that error, he would have been 
entitled to service connection and VA compensation since that 
time.  Through his attorney, the moving party contends as 
follows: 1) that the Board both did not have the correct 
facts before it at the time of its May 1971 decision, because 
"substantial body of medical literature concerning PTSD" 
was not considered at that time of the decision; 2) that the 
Board both did not have the correct facts before it at the 
time of its May 1971 decision, because the only examiner who 
performed a post-service psychiatric examination did not 
consider a diagnosis of PTSD; and 3) that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied, because this medical examiner did not provide 
adequate reasons and bases for his conclusion that the 
veteran was not suffering from a psychiatric disorder. 

In its May 28, 1971 decision, the Board entered findings of 
fact that nervous symptoms reported during service were 
attributable to personality trait disturbances and were, 
therefore, not diseases or injuries under the provisions of 
the applicable legislation, and that no acquired 
neuropsychiatric disorder was reported during service, on 
examination for discharge from service in April 1970, or on 
subsequent official examination.  The Board entered the 
conclusion of law that service connection was not warranted 
for neuropsychiatric disorder on the basis of incurrence or 
aggravation during service.  

The pertinent criteria in effect at the time of the Board's 
May 1971 decision regarding service connection for a 
neuropsychiatric disorder were virtually identical to those 
that exist currently.  The Board cited to, and applied, 38 
U.S.C. § 3.310 (1970) (now codified at 38 U.S.C.A. § 1110 
(West 1991)), which stated, in relevant part, that 
compensation could be paid for disability resulting from 
personal injury or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in the active military, 
naval, or air service, during  a period of war, for a veteran 
who was discharged or released under conditions other than 
dishonorable from the period of service in which said injury 
or disease was incurred, or preexisting injury or disease was 
aggravated.  The Board cited to and considered these 
provisions, then concluded that, based on the lack of 
evidence that the veteran had ever been diagnosed with a 
psychoneurotic disorder, either in service or after 
discharge, the veteran had not contracted an injury or 
disease in the line of duty, and that service connection was 
not warranted.

In addition, the Board cited to and considered 38 C.F.R. 
§ 3.303 (1970), the relevant section of which was worded 
identically to the present 38 C.F.R. § 3.303 (1999).  This 
section stated that "[c]ongenital or developmental defects, 
refractive error of the eye, personality disorders and mental 
deficiency as such are not diseases or injuries within the 
meaning of applicable legislation."  38 C.F.R. § 3.303(c) 
(1970).  The only psychiatric diagnosis rendered during 
service was of an antisocial personality disorder, which was 
supported by the MMPI results showing a character disorder.  
The Board thus correctly applied this regulation in its May 
1971 determination that the "[n]ervous symptoms reported 
during service were attributable to personality trait 
disturbances and are therefore not diseases or injuries under 
the provisions of the applicable legislation."

After a review of the evidence that existed at the time of 
the May 28, 1971 Board decision, the Board finds that the 
moving party has not proffered a legally cognizable claim of 
CUE in the May 28, 1971 Board decision regarding the issue of 
an appeal for entitlement to service connection for a 
neuropsychiatric disorder.  The evidence considered by the 
Board at the time of its decision in May 1971 consisted 
solely of two pieces of medical evidence - the veteran's 
service medical records, and a post-service examination 
report dated in November 1970 from a private neuro-
psychiatrist.  The Board specifically considered this 
evidence in its May 1971 decision.  At the time of the May 
28, 1971 decision, the body of medical literature concerning 
PTSD had not been entered into the record.  Therefore, as it 
was not of record, and is not contended to have been of 
record in May 1971, the allegation that the Board did not 
consider such evidence is, on its face, not CUE.  The 
controlling regulation provides that the "evidence to be 
reviewed for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made."  38 C.F.R. § 20.1403(b).  The 
medical literature filed in 2000 with the moving party's 
attorney's brief is not evidence for consideration in a CUE 
motion, as the evidence must be based on the record "on the 
record . . . that existed when that decision was made," in 
this case May 28, 1971.  To the extent that the moving party 
is asserting that this evidence should have been before the 
Board in 1971, and that the Board's failure to seek it out 
and obtain it constituted a failure in the Board's duty to 
assist the veteran in the development of his claim, the Board 
notes that 38 C.F.R. § 20.1403(d)(2) specifically states that 
"[t]he Secretary's failure to fulfill the duty to assist" 
is an example of a situation which does not constitute CUE.

With regard to the contentions that that the Board both did 
not have the correct facts before it at the time of its May 
1971 decision, because the examiner who performed a post-
service psychiatric examination did not consider a diagnosis 
of PTSD or did not provide adequate reasons and bases for his 
conclusion that the veteran was not suffering from a 
psychiatric disorder, this contention does not clearly or 
specifically allege Board error.  The failure of a physician 
to consider a VA regulation cannot constitute CUE, as the 
focus of a CUE claim is solely on the contents of the Board 
decision in question, not the contents of the medical 
evidence reviewed by the Board in making its decision.  Any 
failure by an examining VA physician (or VA fee basis 
physician) in performance of the examination could result in 
an inadequate examination and, as such, could possibly result 
in a failure of the duty to assist the veteran in the 
development of his claim by providing an adequate 
examination.  However, such failure of the duty to assist by 
VA, in addition to this not being an error by the Board, 
could not form the basis of CUE because the Secretary's 
failure to fulfill the duty to assist cannot form the basis 
of CUE.  See 38 C.F.R. § 20.1403(d)(2).  The Court has 
specifically noted that a breach of the duty to assist (even 
assuming, arguendo, that a duty was breached) cannot form a 
basis for a claim of CUE because such a breach creates only 
an incomplete rather than an incorrect record.  See Caffrey 
v. Brown, 6 Vet. App. 377, 384 (1994).

Moreover, any disagreement as to how the examiner interpreted 
the MMPI results, or how he resolved any doubt as to the 
veteran's correct diagnosis, constitutes a "disagreement as 
to how the facts were weighed or evaluated," which, under 38 
C.F.R. § 20.1403(d)(3), is specifically listed as an example 
of situation which does not constitute CUE.  The same is true 
for the appellant's assertion that the examiner's failure to 
obtain a highly detailed medical history from the veteran, 
and to adequately support his medical conclusion, resulted in 
a "classic example of the foregoing, where the doctors 
misdiagnosed the illness of the Movant."  As 
38 C.F.R. § 20.1403(d)(1) makes explicit, "[a] new medical 
diagnosis that 'corrects' an earlier diagnosis considered in 
a Board decision" does not rise to the level of CUE. 

The Court has held that where, as in this case, there is no 
entitlement under the law to the benefit sought, the appeal 
must be terminated or denied.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Because the moving party in this case has 
not set forth specific allegations of error of either fact or 
law which would warrant a finding of CUE with regard to the 
Board's May 28, 1971 denial of an appeal for entitlement to 
service connection for a neuropsychiatric disorder, the Board 
must find that the motion for reversal or revision of a May 
28, 1971 decision is without legal merit, and must be denied.  
38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1403(a), 20.1404(b).


ORDER

The motion is denied. 


		
	JEFFREY D. PARKER 
Acting Member, Board of Veterans' Appeals





 


